Citation Nr: 0808412	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-20 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for additional disability due to a claimed small 
intestine perforation.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from June 1960 to May 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the RO.  

In April 2007, the Board denied entitlement to service 
connection for a left ankle disorder and reopened a claim of 
entitlement to service connection for a low back disability.  
The veteran's claim of service connection for a low back 
disorder, as well as a claim for compensation under 
38 U.S.C.A. § 1151 for a small intestine perforation, were 
remanded for additional development and adjudication.  

In October 2007, the RO granted service connection for 
degenerative joint disease of the lumbar spine.  The claim 
for compensation under 38 U.S.C.A. § 1151 for a small 
intestine perforation has been returned to the Board for 
further review.  



FINDINGS OF FACT

The claimed small intestine perforation is not shown to have 
involved carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the care, treatment or examination, nor 
is it shown to have been an event that was not reasonably 
foreseeable.  



CONCLUSION OF LAW

The requirements for compensation pursuant to 38 U.S.C.A. § 
1151 for a claimed small intestine perforation have not been 
met.  38 U.S.C.A. § 1151 (West 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in May 2003 and May 2007, the RO 
notified the veteran of the evidence needed to substantiate 
his claim, including notice that a disability rating and 
effective date will be assigned if the claim is granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), and offered to 
assist him in obtaining any relevant evidence.  

The veteran was also given notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain in connection with his claim.  The veteran was 
generally invited to send evidence relevant to the claim, was 
advised of the basic law and regulations governing the claim, 
the cumulative information and evidence previously provided 
to VA (or obtained by VA on the veteran's behalf), and was 
provided the basis for the decisions regarding the claim.  

The veteran and his representative were provided with 
adequate notice of the evidence, which was not of record, 
that was necessary to substantiate the claim, and also of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on the veteran's behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe in this case that VCAA 
requires only that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns in this case have 
basically been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consist of the veteran's service medical 
records, VA and private post-service treatment reports, VA 
examinations, and statements submitted by the veteran and his 
representative in support of the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  



II.  Analysis.

The veteran in this case seeks compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for a claimed small 
intestine perforation.  Specifically, the veteran contends 
that he had small intestine perforation and bleeding in 2001 
as a consequence of taking Naprosyn prescribed by a VA 
physician.  

Applicable law holds that compensation benefits may be 
awarded for a "qualifying additional disability" under the 
provisions of 38 U.S.C.A. § 1151 in the same manner as if the 
additional disability were service connected. The additional 
disability qualifies for compensation if the disability is 
not the result of the veteran's willful misconduct, and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination provided under the laws 
administered by VA. In order to constitute a "qualifying 
additional disability," the proximate cause of the additional 
disability must have been (1) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the facility furnishing the care, 
treatment or examination or (2) an event not reasonably 
foreseeable. 38 U.S.C.A. § 1151 (West 2002).  

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the medical treatment to his condition after 
such treatment. To establish causation, the evidence must 
show that the medical treatment resulted in the veteran's 
additional disability.  Disability that is due to the 
continuance or natural progress of a disease is not due to VA 
treatment unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
the veteran's additional disability, it must be shown that 
the medical treatment caused the additional disability, and 
that VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or VA 
furnished the medical treatment without the veteran's 
informed consent. Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each case to be determined based on what a 
reasonable health care provider would have foreseen. 38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2005).  

In the present case, the evidence shows that the veteran was 
seen in January and June 2001 for consultations in connection 
with GI bleeding.  He indicated that he had been hospitalized 
for this and had a blood transfusion.  In the January 2001 
note, the veteran was noted to be taking up to 4 tablets of 
Naprosyn per day.  Other records indicate that the veteran 
was prescribed Naprosyn 250 mg 1-2 per day.  

In order to determine whether the veteran had a small 
intestine perforation and, if so, whether such condition was 
an additional disability caused by VA negligence, the veteran 
was afforded two VA examinations.  

The first examination was in March 2004.  The VA examiner 
noted the veteran's complaints and indicated that he had been 
prescribed naproxen in October 2000 with 6 refills.  

The examiner, however, stated that the veteran's claims file 
and medical records available on the computer did not 
document the occurrence of a small-bowel perforation.  The 
examiner indicated that he needed more information regarding 
the veteran and his claim before being able to render an 
opinion.  

An additional VA examination was afforded the veteran in 
connection with his claim in May 2007.  The examiner 
indicated that the claims file had been reviewed in 
connection with the examination.  The veteran's contentions 
were noted, and the examiner indicated that the veteran had 
been prescribed Naprosyn.  

The veteran was also noted to have been seen for treatment of 
GI bleeding in 2001.  The examiner reported that the veteran 
had been hospitalized and had received a blood transfusion.  

At the examination, the veteran denied having any nausea, 
vomiting, hematemesis or melena, diarrhea, abdominal pain, 
incapacitation due to stomach or duodenal pain, or any other 
hospitalizations, surgeries or trauma for abdominal pain.  
The only GI complaint was constipation.  

The veteran was noted to have GERD and was diagnosed with 
that condition.  Regarding whether the veteran had a small 
intestine perforation caused by Naprosyn prescribed by a VA 
physician, the examiner stated "[t]he vet's dosage of 
Naproxen of 250 mg twice a day or even if he was to take it 4 
times a day [was] within the low known prescribing limits.  
Naprosyn was a reasonable treatment for the vet's 
musculoskeletal disorders and there was no error in judgment, 
proper skill, or carelessness in prescribing him that 
Naproxen.  However, Naproxen [was] known to cause gastritis 
which [could] cause small intestines perforation.  It [was] 
therefore [his] opinion that the patient's perforation with 
bleeding was at least as likely as not secondary to his 
Naproxen use.  [He] also saw evidence of alcoholism, which 
[was] also known to cause gastritis and perforation.  NSAIDs 
however [were] probably more likely to cause this than 
alcoholism.  Again, NSAIDs side effect, no matter what, [was] 
gastritis and possible perforation."  

In light of the foregoing, the Board but must deny the 
veteran's claim.  While there is some evidence in the record 
to suggest that medication might have caused the veteran's 
condition, the evidence does not support that the condition 
was due to an unforeseen event or that VA was at fault or 
negligent in causing the condition.  

In this regard, the Board notes that the May 2007 examiner 
expressly found that the veteran's small intestine 
perforation was likely due to Naproxen, but that the 
perforation was a recognized complication of this medication 
and also clearly found no negligence on the part of VA in 
prescribing this medication.  

Here, the Board wishes to express that it does not question 
the sincerity of the veteran's conviction that his condition 
was due to negligent VA care.  As a lay person, however, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology merely by his own assertions; such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In this case, the medical evidence is against a showing that 
VA was careless, negligent, lacked proper skill, made errors 
in judgment, or engaged in similar instances of fault on the 
part of VA.  Moreover, there is no indication that the 
veteran's condition was the result of an event not reasonably 
foreseeable.  

The Board therefore finds that the preponderance of the 
evidence is against the claim, and that the claim for 
compensation pursuant to 38 U.S.C.A. § 1151 for small 
intestine perforation must be denied.  



ORDER

Entitlement to VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for a claimed additional disability due to a 
small intestine perforation is denied.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


